Title: To George Washington from Jonathan Trumbull, Sr., 18 January 1776
From: Trumbull, Jonathan Sr.
To: Washington, George

 

Sir
Lebanon [Conn.] 18th January 1776

Enclosed is Copy of intelligence brought me in the Evening of the 16th instant, On which I immediately convened my Council of Safety—On consideration of the necessity of a reinforcement in that quarter—have agreed to raise a Regiment of 750 men, Officers included—with all possible Expedition by voluntary inlistments, On the same encouragements given by the Continent, to serve until the 1st November next—unless sooner discharged—With Expectation that the General Congress will take the Same into their Service—It seemed necessary that no time be lost—have set the same forward, until we can be made acquainted, whether other provisions are made, that may render this step unnecessary, or what may be suggested to us on the Subject—please to favour me with your Answer by this Express. I am, with great Esteem & Regard Sir Your most Obedient humble Servant

Jonth. Trumbull

